Citation Nr: 1432888	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a joint disability, claimed as rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, to include combat service in the Republic of Vietnam (Vietnam).  His awards and decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran first presented with rheumatoid arthritis in October 2002.  He maintains that service connection for rheumatoid arthritis is warranted because he developed the condition secondary to his exposure to Agent Orange, an herbicide agent, while he was stationed in Vietnam.  He also contends that he injured his joints while performing combat engineer duties in Vietnam.  

As to the Veteran's first argument, although arthritis is not recognized by VA as disease for which presumptive service connection is available as due to herbicide exposure, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to the Veteran's second contention, the Board observes that Veteran's competent and credible report of incurring a joint injury must be accepted as sufficient proof of the in-service occurrence of the injury because the injury is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013); see also Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, although not asserted by the Veteran, service connection is in effect for an avulsion fracture of the right humerus, muscle group II and III, as residuals of a gunshot wound, which has been rated as 40 percent disabling since January 24, 1969.  Courts have held that proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  As such, VA must consider whether secondary service connection is warranted.

In light of the Veteran's contentions and his Vietnam combat service, the Board finds that he must be afforded a VA examination to determine the nature and etiology of his rheumatoid arthritis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Review of the records also shows that postservice treatment records from non-VA rheumatologist Dr. Y. F. dated May 2001 to January 2010 have been associated with the Veteran's claims folder.  On remand, relevant records dated from January 2010 should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , that includes the criteria required for the claims of secondary service connection.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service and post-service joint problems, to specifically include the onset of his rheumatoid arthritis.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Make reasonable efforts to obtain a complete copy of the Veteran's service treatment records, to include the report of a separation examination, if possible.  If additional records are not available, VA should make a formal finding to that effect.  Also request that the Veteran submit, or authorize VA to obtain, postservice records that pertain to his treatment for rheumatoid arthritis, to include records from Dr. Y.F. that are dated from January 2010.

Associate all correspondence, to include negative responses, with the claims folder.

4.  After obtaining any additional records to the extent possible, schedule the Veteran for an examination to determine the nature, extent, onset, and likely etiology of any joint disability found to be present, to specifically include the Veteran's rheumatoid arthritis.  The claims folder and any newly associated evidence must be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be set forth in a report.

The examiner should elicit from the Veteran a report as to the onset of the claimed disability, to include a history of the rheumatoid arthritis symptoms he has experienced since service.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a joint disability, to specifically include rheumatoid arthritis that: 
(a) had its onset during active service; 
(b) had its onset within one year of his January 1968 discharge from active service; 
(c) was caused or aggravated by in-service exposure to herbicide agents; 
(d) could have been caused or aggravated by joint injuries that may have been sustained during combat; 
(e) was caused by the Veteran's service-connected avulsion fracture of the right humerus, muscle group II and III, as residuals of a gunshot wound, 
(f) was aggravated by the Veteran's service-connected avulsion fracture of the right humerus, muscle group II and III, as residuals of a gunshot wound, or 
(g) was otherwise caused by service.  

In providing an opinion as to the relationship between the claimed condition and exposure to herbicide agents, the examiner is asked to note whether there is any medical literature that supports the offered the opinion.  The fact that presumptive service connection is not available for arthritis is not a basis alone upon which to base an opinion as to the onset or etiology of the disease.

Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  If the examiner is unable to opine, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Readjudicate the claim on appeal.  In doing so, the RO must consider the applicability of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2013).  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

